PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/532,528
Filing Date: 06 August 2019
Appellant(s): Kiran Kumar et al.



__________________
Armon Shahdadi 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/14/2022.

(1) Grounds of Rejection to be reviewed on Appeal
Every grounds of rejection set forth in the Office action dated 02/22/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTION.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant’s argument: 
The Office Action asserts that Formalo discloses "start times being scheduled at different time intervals, wherein a first time interval is greater than a second time interval" and that Raju discloses "reducing respective durations of the different time intervals, the reductions being performed at a predetermined rate from a maximum duration to a minimum duration." See id. at 4-5. Applicant respectfully disagrees—particularly with respect to the application of Raju. 
Neither the Office Action nor Advisory Action disputes the adaptive nature of Raju' s system or that it stands in opposition to Appellant's claims and disclosure. Rather, the Examiner focuses on the intricacies of Raju's adaptive, real-time calculations, isolating one such calculation and asserting that it alone amounts to a "predetermined reduction." In other words, the Examiner argues that because Raju might adaptively reduce a synchronization time in at least one instance, based on the current states of the relevant variables at the time, any such reduction is a "predetermined reduction." Appellant respectfully disagrees.
In particular, the Office Action focuses on Raju's use of variables such as AP, which represents the amount by which the sync interval is modified, and Pmin and Pmax, which are the

    PNG
    media_image2.png
    47
    1855
    media_image2.png
    Greyscale

[0052]. The Office Action then notes that in some examples, Raju's adaptive system results in reducing sync times by AP. See Office Action at 5. But a standalone reduction of a synchronization time, performed adaptively based on the current states of relevant variables, cannot disclose "reducing respective durations of the different time intervals at a predetermined rate from a maximum duration to a minimum duration," as claimed. This is true for several reasons.
First, a single adaptive reduction in sync time does not disclose "reducing respective durations"—instead, it discloses reducing a single duration. Second, that single reduction is not done at a "predetermined rate." Indeed, the opposite is true, as the reduction is calculated on the fly based on current conditions. And third, that single reduction does not reduce a duration from 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
a maximum duration to a minimum duration. Raju merely uses Pmin and Pmax as thresholds that
Ap never exceeds, but does not use either as a starting or ending point for interval reductions.

    PNG
    media_image4.png
    47
    705
    media_image4.png
    Greyscale

Based on the structural differences between Raju and the claimed subject matter, Appellant respectfully submits that Raju fails to disclose, and in fact teaches away from, the subject matter of claim I recited above.

Examiners’ response to appellant’s argument:  
The examiners respectfully disagree. Raju discloses reducing respective durations of the different time intervals, the reductions being performed at a predetermined rate from a maximum duration to a minimum duration. In Parag. [0036-0037], Raju discloses that the method includes subdivisions which compute parameter specific sync interval times. These parameter specific sync interval times are then adjusted accordingly based on weighting factors in order to compute a final next sync interval time. Further, the method uses predetermined or preset minimum time (t.sub.min) and maximum time (t.sub.max) threshold values for computing the next sync intervals. In Parag. [0050] and Fig. 4, Raju discloses that if the method 400 determines (403) that the current data traffic is more than the last transaction, then the method reduces, in step 404, the scheduled sync interval by an amount of Δp (i.e., predetermined rate) from P.sub.(x, prev). Further, the method 400 checks, in step 405, whether the reduced time interval P.sub.(x, new) is less than the P.sub.min, which is the lower threshold limit for the sync interval time. If not, step 405 is repeated to reduce the scheduled sync interval by an amount of Δp until P.sub.(x, new) is less than the threshold value of the sync interval time, then the method 400 sets the P.sub.(x, new) to the P.sub.min in step 406. Raju clearly teaches that the scheduled time interval is being continuously reduced by a fixed amount of Δp until p.sub.min is reached). Parag. [0049] discloses that Δp represents the amount by which the sync interval is modified (i.e. reduced) successfully. See also Parag. [0009-0010] and Parag. [0048].

Appellant relied on his argument that neither the Office Action nor Advisory Action disputes the adaptive nature of Raju' s system or that it stands in opposition to Appellant's claims and disclosure. Rather, the Examiner focuses on the intricacies of Raju's adaptive, real-time calculations, isolating one such calculation and asserting that it alone amounts to a "predetermined reduction." In other words, the Examiner argues that because Raju might adaptively reduce a synchronization time in at least one instance, based on the current states of the relevant variables at the time, any such reduction is a "predetermined reduction."
In response, the examiners have relied on the art of Raju as it discloses the limitation of reducing respective durations of the different time intervals, the reductions being performed at a predetermined rate from a maximum duration to a minimum duration. The examiners are aware that the art of Raju also teaches the feature of “increasing the time interval,” based on different conditions. However, the incrementation of the time interval is not performed when a decision is made to reduce the time interval. Raju discloses performing either “reducing the time interval” or “increasing the time interval” (See Fig. 4). Regarding the reduction feature, which the examiner have relied upon, the scheduled sync interval is reduced by an amount of Δp until P(x, new) is less than the threshold value of the sync interval time. 

Appellant relied on his argument that:
First, a single adaptive reduction in sync time does not disclose "reducing respective durations"—instead, it discloses reducing a single duration. The examiners respectfully disagree. Raju discloses reducing the scheduled sync interval by an amount of Δp from P(x, prev). Further, it is checked whether the reduced time interval P(x, new) is less than the Pmin, which is the lower threshold limit for the sync interval time. If not, the scheduled sync interval is reduced by an amount of Δp until P(x, new) is less than the threshold value of the sync interval time. i.e., Raju discloses checking whether the reduced time interval is less than Pmin, and the reduction of the scheduled time interval is continuously performed until P(x, new) is less than the threshold value of the sync interval time; therefore, Raju disclose “reducing respective durations” until P(x, new) is less than the threshold value of the sync interval time. 
Second, that single reduction is not done at a "predetermined rate." Indeed, the opposite is true, as the reduction is calculated on the fly based on current conditions. The examiners respectfully disagree. Raju discloses reducing the scheduled sync interval by an amount of Δp. i.e., the reductions are performed by a predefined amount Δp. Therefore, based on the broadest reasonable interpretation of the claim language, the examiners interpret the reductions being performed at a predetermined rate as equivalent to reducing the scheduled sync interval by an amount of Δp (i.e. a predetermined Δp).  
Third, that single reduction does not reduce a duration from 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
a maximum duration to a minimum duration. The examiners respectfully disagree. Raju discloses reducing the scheduled sync interval by an amount of Δp from P(x, prev). Further, it is checked whether the reduced time interval P(x, new) is less than the Pmin, which is the lower threshold limit for the sync interval time. If not, the scheduled sync interval is reduced by an amount of Δp until P(x, new) is less than the threshold value of the sync interval time. The examiners have interpreted the first reduced time interval P(x, prev) from where the reduction starts as equivalent to the maximum duration (i.e., time interval); Raju further discloses that the reduction of time interval is continuously perform until the reduced time interval is less than Pmin (i.e., minimum time interval). Therefore, the time interval is reduced from a maximum time interval to a minimum time interval.    

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Abdelbasst Talioua/Patent Examiner, Art Unit 2442                                                                                                                                                                                                        

Conferees:
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/
Supervisory Patent Examiner, Art Unit 2449

Requirement to pay appeal forwarding fee: In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.